 


113 HR 3376 IH: Fairness for Lost Coverage Act of 2013
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3376 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Long (for himself, Mr. Meehan, Mr. Calvert, and Mr. Bachus) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide a 12-month exemption from the health insurance mandate for individuals whose employer-sponsored health plan coverage or individual health insurance coverage is terminated for a plan year beginning during 2014, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fairness for Lost Coverage Act of 2013. 
2.12-month exemption from ACA mandate for individuals who lose health plan or insurance coverage for the plan year beginning during 2014 
(a)In generalNotwithstanding any other provision of law, in the case of an applicable individual (as defined in subsection (b)), none of the 12 months beginning with the first month of the loss of coverage described in subsection (b)(2) shall be taken into account in applying section 5000A of the Internal Revenue Code of 1986.  
(b)Applicable individual definedIn subsection (a), the term applicable individual means an individual who— 
(1)has coverage (whether as a principal or dependent of another individual) under an employer-sponsored health plan or individual health insurance coverage for the last month of a plan year beginning during 2013; and 
(2)loses such coverage beginning with the first month of the subsequent plan year because of the termination of such plan or insurance coverage and not because of the termination or change of employment of the individual or the individual’s failure to pay premiums or other reasons within the control of the individual. 
 
